Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed June 8, 2022 in reply to the First Office Action on the Merits mailed December 9, 2021. Claims 1, 8, 9, and 23 have been amended; claims 2-6, 12-19, 22, 24, 26, 27, 29, 30, 32, 34, 36, 38, and 40-50 have been canceled; and claim 51 has been newly added. Claims 10, 11, 25, and 28 have been withdrawn. Claims 1, 7-9, 20, 21, 23, 31, 33, 35, 37, 39, and 51 are currently under examination in the application. 
Withdrawal of Prior Objection - Abstract
The objection to the abstract presented in the First Office Action on the Merits mailed December 9, 2021 is hereby withdrawn. 
Withdrawal of Prior Claim Objections
Claim 9 has been satisfactorily amended. Therefore, the objection to claim 9 presented in the First Office Action on the Merits mailed December 9, 2021 is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
Claim 9 has been satisfactorily amended. Therefore, the 35 USC 112(b) rejection of claim 9 presented in the First Office Action on the Merits mailed December 9, 2021 is hereby withdrawn.
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I. Claims 1, 7-9, 20, 21, 23, 31, 33, 35, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Wiehl et al. (U.S. Patent Application Pub. No. 2007/0048375), in view of Brittain et al. (U.S. Patent Application Pub. No. 2010/0286099).
I. Applicant Claims
Applicant’s elected subject matter is directed to an orally-disintegrating tablet comprising aspirin, citric acid, sodium bicarbonate, and L-theanine in the amounts of 300-450 mg (20-30 wt%), 75-200 mg (5-15 wt%), 200-350 mg (15-25 wt%), and 300-450 mg (20-30 wt%), respectively; wherein the tablet can further comprise 2.5-7.5 wt% crosslinked polyvinylpyrrolidone, and wherein the aspirin, citric acid, sodium bicarbonate, and L-theanine can be in the form of a cocrystal.
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Wiehl et al. disclose a pharmaceutical composition, e.g. tablet, comprising e.g. acetylsalicylic acid (i.e. aspirin), a basic component, and an acidic component. The acetylsalicylic acid is present in the amount preferably of 250-500 mg. The basic component is preferably e.g. sodium bicarbonate, and is present in the amount most preferably of 2-10 mmols (i.e. for sodium bicarbonate, with MW 84 g/mol, this is equivalent to 168-840 mg sodium bicarbonate). The acidic component can be e.g. citric acid, and when citric acid is employed with e.g. sodium bicarbonate, the ratio of citric acid to sodium bicarbonate is not more than 1:3. Hence, at a 1:3 ratio of citric acid to sodium bicarbonate (i.e. 168-840 mg), the amount of citric acid would range from about 56-280 mg. The pharmaceutical composition can further comprise e.g. an amino acid, and can further comprise an additional excipient, such as polyvinylpyrrolidone (PVP) and derivatives thereof (i.e. cross-linked PVP is a well-known PVP derivative routinely employed in pharmaceutical tablets as a binder, stabilizer, and disintegrant) (abstract; paragraphs 0014, 0015, 0019-0024, 0027, 0029, 0038, 0042; Example 7).
Brittain et al. disclose a pharmaceutical composition that can be in the form of e.g. an orally-disintegrating tablet, comprising a water-soluble acetylsalicylic acid-theanine cocrystal, wherein the amount of acetylsalicylic acid is e.g. 352-435 mg and the amount of theanine is e.g. 340-424 mg. The theanine can be e.g. L-theanine. The composition can further contain e.g. sodium bicarbonate, and can be in the form of a quick-dissolve effervescent tablet (abstract; paragraphs 0021-0023, 0026, 0037, 0060, 0062, 0084, 0115, 0116, 0121).
I. Ascertsainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Wiehl et al. do not explicitly disclose that the pharmaceutical composition further comprises L-theanine; that the aspirin, citric acid, sodium bicarbonate, and L-theanine can be in the form of a cocrystal; and that the tablet can be an orally-disintegrating tablet. These deficiencies are cured by the teachings of Brittain et al. 
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Wiehl et al. and Brittain et al., outlined supra, to devise Applicant’s presently claimed tablet. 
Wiehl et al. disclose e.g. a tablet comprising e.g. 250-500 mg acetylsalicylic acid (i.e. aspirin), 56-280 mg citric acid, 168-840 mg sodium bicarbonate, and polyvinylpyrrolidone (PVP) or a derivative thereof (e.g. cross-linked PVP). Since Brittain et al. disclose that an acetylsalicylic acid-theanine cocrystal is rapidly and completely water-soluble, and thus permits the use of aspirin in e.g. an orally-disintegrating tablet, one of ordinary skill in the art would thus be motivated to employ a cocrystal containing acetylsalicylic acid and theanine in the Wiehl et al. tablet composition, and to formulate the tablet as an orally-disintegrating tablet, with the reasonable expectation that the resulting tablet will successfully deliver a therapeutic amount of acetylsalicylic acid. 
Moreover, since Brittain et al. disclose that cocrystals can improve the solubility, stability, and dissolution rate, and otherwise generally improve the chemical and physical properties, of active agents; since Brittain et al. disclose that any molecule that can participate in hydrogen bonding is predisposed to formation of cocrystals; and since one of ordinary skill in the art would recognize that both citric acid and bicarbonate can participate in hydrogen bonding, one of ordinary skill in the art would thus be motivated to combine all of the Wiehl et al. actives, i.e. acetylsalicylic acid, citric acid, and sodium bicarbonate, together with the theanine, in a cocrystal, with the reasonable expectation that the resulting cocrystal will improve the solubility, stability, and dissolution rate, and otherwise generally improve the chemical and physical properties, of the active agents. 
In Wiehl et al., example 7 (i.e. the only example that employs both citric acid and sodium bicarbonate), the weight percentage amounts of acetylsalicylic acid, citric acid, and sodium bicarbonate are 500 mg/2160 mg, 180 mg/2160 mg, and 450 mg/2160 mg, respectively, or 23 wt%, 8 wt%, and 21 wt%, which fall within the claimed ranges. Further, in view of Brittain et al., one of ordinary skill in the art would understand to employ about the same amounts of acetylsalicylic acid and theanine in the composition (see examples), and thus one of ordinary skill in the art would be motivated to employ about 23 wt% theanine as well. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Wiehl et al. (U.S. Patent Application Pub. No. 2007/0048375), in view of Brittain et al. (U.S. Patent Application Pub. No. 2010/0286099), and Desai et al. (AAPS PharmSciTech. 2014; 15(5): 1093-1104).
II. Applicant Claims
Applicant’s elected subject matter is directed to a composition comprising aspirin, citric acid, sodium bicarbonate, and L-theanine in the amounts of 20-30 wt%, 5-15 wt%, 15-25 wt%, 20-30 wt%, and 2.5-7.5 wt% polyvinylpyrrolidone, respectively.
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Wiehl et al. disclose a pharmaceutical composition, e.g. tablet, comprising e.g. acetylsalicylic acid (i.e. aspirin), a basic component, and an acidic component. The acetylsalicylic acid is present in the amount preferably of 250-500 mg. The basic component is preferably e.g. sodium bicarbonate, and is present in the amount most preferably of 2-10 mmols (i.e. for sodium bicarbonate, with MW 84 g/mol, this is equivalent to 168-840 mg sodium bicarbonate). The acidic component can be e.g. citric acid, and when citric acid is employed with e.g. sodium bicarbonate, the ratio of citric acid to sodium bicarbonate is not more than 1:3. Hence, at a 1:3 ratio of citric acid to sodium bicarbonate (i.e. 168-840 mg), the amount of citric acid would range from about 56-280 mg. The pharmaceutical composition can further comprise e.g. an amino acid, and can further comprise an additional excipient, such as polyvinylpyrrolidone (PVP) and derivatives thereof (i.e. cross-linked PVP is a well-known PVP derivative routinely employed in pharmaceutical tablets as a binder, stabilizer, and disintegrant) (abstract; paragraphs 0014, 0015, 0019-0024, 0027, 0029, 0038, 0042; Example 7).
Brittain et al. disclose a pharmaceutical composition that can be in the form of e.g. an orally-disintegrating tablet, comprising a water-soluble acetylsalicylic acid-theanine cocrystal, wherein the amount of acetylsalicylic acid is e.g. 352-435 mg and the amount of theanine is e.g. 340-424 mg. The theanine can be e.g. L-theanine. The composition can further contain e.g. sodium bicarbonate, and can be in the form of a quick-dissolve effervescent tablet (abstract; paragraphs 0021-0023, 0026, 0037, 0060, 0062, 0084, 0115, 0116, 0121).
Desai et al. disclose a pharmaceutical composition that can be in the form of e.g. a fast, orally-disintegrating tablet, comprising aspirin (i.e. acetylsalicylic acid) and a disintegrant; wherein the disintegrant can be crospovidone (i.e. crosslinked polyvinylpyrrolidone) in the amount of up to about 8 wt%, wherein disintegration time decreased when the crospovidone concentration increased up to 8 wt% (beyond which disintegration time increased), but tablet hardness also decreased when the crospovidone concentration increased. 
II. Ascertsainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Wiehl et al. do not explicitly disclose that the pharmaceutical composition further comprises L-theanine, and that the polyvinylpyrrolidone concentration is 2.5-7.5 wt%. These deficiencies are cured by the teachings of Brittain et al. and Desai et al. 
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Wiehl et al., Brittain et al., and Desai et al., outlined supra, to devise Applicant’s presently claimed tablet. 
Wiehl et al. disclose e.g. an effervescent tablet comprising e.g. 250-500 mg acetylsalicylic acid (i.e. aspirin), 56-280 mg citric acid, 168-840 mg sodium bicarbonate, and polyvinylpyrrolidone (PVP) or a derivative thereof (e.g. cross-linked PVP), wherein the effervescence imparts rapid disintegrating properties to the tablet. Since Brittain et al. disclose that an acetylsalicylic acid-theanine cocrystal is rapidly and completely water-soluble, and thus permits the use of aspirin in e.g. a rapid, orally-disintegrating tablet; and since Desai et al. disclose that crospovidone can be employed in a rapid, orally-disintegrating aspirin tablet up to a concentration of about 8 wt%, wherein increased crospovidone concentration up to this maximum amount provides faster disintegration time but decreased tablet hardness; one of ordinary skill in the art would thus be motivated to employ a cocrystal containing acetylsalicylic acid and theanine in the Wiehl et al. tablet composition, and to employ crospovidone (i.e. crosslinked polyvinylpyrrolidone) at an amount up to about 8 wt% to improve rapid disintegration and also maintain optimal tablet hardness, with the reasonable expectation of success that the resulting tablet will rapidly disintegrate in and deliver a therapeutic amount of acetylsalicylic acid to the oral cavity. 
In Wiehl et al., example 7 (i.e. the only example that employs both citric acid and sodium bicarbonate), the weight percentage amounts of acetylsalicylic acid, citric acid, and sodium bicarbonate are 500 mg/2160 mg, 180 mg/2160 mg, and 450 mg/2160 mg, respectively, or 23 wt%, 8 wt%, and 21 wt%, which fall within the claimed ranges. Further, in view of Brittain et al., one of ordinary skill in the art would understand to employ about the same amounts of acetylsalicylic acid and theanine in the composition (see examples), and thus one of ordinary skill in the art would be motivated to employ about 23 wt% theanine as well. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “the properties of the claimed composition are unexpected”, that the claimed composition “exhibits a dissolution time of less than 1 minute”, but the cited prior art is silent on dissolution time. 
The Examiner, however, would like to point out the following:
1. First, it is noted that the claims say nothing at all about dissolution time. Indeed, the claimed composition is not limited to any dissolution time at all. 
2. One of ordinary skill in the art, in following the teachings of the cited prior art, as put forth in the rejection under 35 USC 103, would thus arrive at the presently claimed composition, and this alone is sufficient to preclude the patentability of the claimed composition. The cited prior art need not disclose the dissolution time for the very same composition.
3. Applicant has not established that there is really anything at all “unexpected” about a dissolution time of less than 1 minute for the claimed composition. On the contrary, a dissolution time of less than 1 minute is not unexpected at all, since all of the cited prior art is concerned with rapid, orally disintegrating dosage forms. Both Wiehl and Brittain employ effervescence, a well-known means in the art to achieve rapid dissolution. Further, Brittain employs a water-soluble acetylsalicylic acid-theanine cocrystal, which of course is going to speed up dissolution time. Finally, Desai employs the super-disintegrant crospovidone, which is also well known in the art to speed up disintegration and dissolution. Combining all of these elements and one of ordinary skill in the art would without a doubt fully expect rapid dissolution within about 1 minute. Hence, Applicant’s finding is really not unexpected at all. 
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617